Although defendant disputes a 10-point assessment under the risk factor for forcible compulsion, that challenge, if accepted by this Court, would only reduce his point score to 90 points, which is more than enough for a level two classification. Accordingly, we need not determine whether there was clear and convincing evidence of forcible compulsion.
Defendant did not establish any special circumstances warranting a discretionary downward departure from his presumptive risk level (see People v Guaman, 8 AD3d 545 [2004]). The court did not place undue emphasis on the points it assessed for *295defendant’s prior record, and the mitigating factors he cited were taken into account by the Risk Assessment Guidelines. We have considered and rejected defendant’s remaining arguments. Concur—Friedman, J.P., McGuire, Acosta, DeGrasse and Freedman, JJ.